Citation Nr: 1134309	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  08-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus (type 2), to include as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for gastrointestinal condition, to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure.  

4.  Entitlement to service connection for parathyroid condition, to include as secondary to Agent Orange exposure.  

5.  Entitlement to service connection for pituitary adenomas/tumor, to include as secondary to Agent Orange exposure.  

6.  Entitlement to service connection for restless/shaky leg syndrome, to include as secondary to Agent Orange exposure.  

7.  Entitlement to service connection for sleep apnea, to include as secondary to Agent Orange exposure


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1962 to August 1966 and from October 1973 to August 1995.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision in which the RO denied the Veteran's claims.  The Veteran perfected a timely appeal.  

The Veteran testified at a May 2011 Travel Board hearing before the undersigned Veterans Law Judge.  A copy of a transcript of that hearing has been reviewed and associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The board has determined that further development of the Veteran's claims is warranted.  

The Veteran testified at his May 2011 hearing that he sees his primary care physician, endocrinologist, urologist, and heart doctor every four to six months.  However, the most recent private treatment record associated with the record is dated more than five years ago.  The Veteran identified his primary care physician as Dr. Carndstadt (though he was unsure of the spelling of the name).  It does not appear that any records from this doctor have been associated with the record, nor has VA attempted to obtain those records.  

The Board notes that throughout the pendency of the appeal, the Veteran has identified numerous private treating physicians.  While, there are numerous private treatment records associated with the Veteran's claims file, there appear to be private medical records which VA has not yet sought to obtain.  When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In addition, the Board has determined that a VA medical opinion should be obtained as to the etiology of the Veteran's current gastrointestinal condition.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.

In the instant claim there is competent evidence that the Veteran is suffering from a current disability as private medical records show that the Veteran has been diagnosed with irritable bowel syndrome (see April 2003 letter from Dr. H.S.).  There is also evidence that the Veteran was treated for gastrointestinal problems while serving on active duty (see March 1977 service treatment record which indicates r/o: gastroenteritis).  Finally, at the Veteran's May 2011 Board hearing, the Veteran testified that his doctor had indicated to him that his condition had been going on since his military service.  

There is no medical opinion of record which speaks to the etiology of the Veteran's gastrointestinal condition.  Thus, under McClendon, the Veteran is entitled to a VA examination in order to determine the nature and etiology of his gastrointestinal disorder.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran, a letter requesting that the Veteran provide information, and any authorization, to enable it to obtain any additional evidence pertinent to the claims on appeal.  The records requested must include, but are not limited to, private records from the Veteran's current treating physicians (the Veteran testified to receiving treatment from Doctor Carnstadt as well as an endocrinologist, urologist, and heart doctor every 4-6 months) as well as from Doctors Cacia V. Soares-Welch and Nelson Oyesiku.  

VA must then seek to obtain the identified relevant medical records. All records and/or responses received should be associated with the claims file. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

2.  Schedule the Veteran for a VA examination by an appropriate specialist to determine the current nature and etiology of any current gastrointestinal condition.  The claims file must be made available to and reviewed by the examiner in connection with the examination.  The examiner should specifically review the Veteran's service treatment records, specifically, the March 1977 record which shows that the Veteran complained of abdominal pain sometimes associated with diarrhea.  All tests deemed necessary should be conducted.  

The examiner should provide a diagnosis of any current gastrointestinal condition found.  The examiner should express an opinion as to whether it is more likely, less likely, or at least as likely as not that the Veteran's current gastrointestinal condition is related to his active military service.  A complete rationale for any opinions should be provided.

3.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claims, in light of all pertinent evidence and legal authority (to include consideration of both theories of entitlement (1) as a result to Agent Orange exposure and (2) direct service connection).  If the benefits sought on appeal remain denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


